DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36-55 are pending in the application.
Applicant’s amendment to the claims, filed on March 8, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on March 8, 2022 in response to the final rejection mailed on October 8, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is: 
Group I, original claims 1-4 and 6-8, drawn to the technical feature of an animal feed additive comprising one or more polypeptides having protease activity, wherein the polypeptide is an S8 protease obtained or obtainable from the taxonomic order Xanthomonadales, a liquid formulation, and an animal feed; and 
species A), SEQ ID NO: 5. 
Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2021.
Claims 36-54 are being examined on the merits. 

Claim Objections
Claims 36 and 45-49 are objected to because of the following informalities:
Claims 36 and 45-47 are objected to in the recitation of “identity to SEQ ID NO: 5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “identity to the amino acid sequence of SEQ ID NO: 5”.
Claim 48 is objected to in the recitation of “comprises SEQ ID NO: 52” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “comprises the amino acid sequence of SEQ ID NO: 52”.
Claim 49 is objected to in the recitation of “length of SEQ ID NO: 5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “length of the amino acid sequence of SEQ ID NO: 5”.

Claim Rejections - 35 USC § 112(b)
Claim 48 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 48 is indefinite in the recitation of “SEQ ID NO: 52” because there are only 12 sequences in the sequence listing. In the interest of advancing prosecution, the recitation of “SEQ ID NO: 52” is taken as a typographical error, which should be “SEQ ID NO: 5”. 

Claim Rejections - 35 USC § 103
Claims 36-50 are rejected under 35 U.S.C. 103 as being unpatentable over Oestergaard (WO 01/58275 A2; cited on Form PTO-892 mailed on March 23, 2021; hereafter “Oestergaard”) in view of UniProt Database Accession Number A4PID5 (May 2016, 1 page; cited on Form PTO-892 mailed on March 23, 2021; hereafter “UniProt”).
The newly added claims are drawn to an animal feed comprising: 
(a) an S8 protease comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 5; 
(b) a protein source; 
(c) a formulating agent; and
(d) a vitamin. 
Regarding claim 36, the reference of Oestergaard generally discloses an animal feed composition comprising a protease (p. 16, line 5 to p. 21, line 14).
Regarding claim 36, part (a), Oestergaard acknowledges the use of proteases in animal feed (p. 1, lines 25-26), particularly Family S8 subtilisins (p. 4, lines 1-3). Oestergaard discloses the preferred protease is an endopeptidase (p. 3, lines 13-15) and discloses there are no limitations on the origin of the protease and in a particular embodiment, the protease is a microbial protease including a bacterial protease (p. 6, lines 5-18). 
Regarding claim 36, part (b), Oestergaard discloses the animal feed comprises a protein source (p. 17, lines 10-12).
Regarding claim 36, part (c), Oestergaard discloses animal feed additives including coloring agents, aroma compounds, and stabilizers (p. 13, lines 10-11), each of which is considered to be a formulating agent.
Regarding claim 36, part (d), Oestergaard discloses adding sufficient amounts of essential vitamins to the animal feed composition (p. 18, lines 17-18). 
Regarding claim 37, Oestergaard discloses a vegetable protein source (p. 18, lines 7-9), the vegetable protein source including soy bean meal (p. 10, lines 32-36). 
Regarding claim 38, Oestergaard discloses additional sources of vegetable protein include maize (p. 11, lines 10-11) and discloses maize meal as a component of an animal feed (Example 4). 
Regarding claims 39-41, Oestergaard discloses maize starch as a feed ingredient (Example 10).
Regarding claim 42, Oestergaard discloses vitamins for an animal feed include vitamin A (p. 14, line 6). 
Regarding claim 43, Oestergaard discloses adding sufficient amounts of essential minerals to the animal feed composition (p. 18, lines 17-18) and discloses calcium as a component of an animal feed (p. 19, Table B).  
Regarding claim 44, Oestergaard discloses methionine and lysine as components of an animal feed (p. 19, Table B).
Regarding claim 49, Oestergaard discloses the protease can be a fragment of a wild-type protease, the fragment having protease activity (p. 5, lines 6-9). 
Regarding claim 50, Oestergaard discloses adding at least one other enzyme selected from among phytases, xylanases, galactanases, and beta-glucanases (p. 13, lines 11-14).  
The difference between Oestergaard and the claimed invention is that Oestergaard does not teach or suggest an S8 protease comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 5 as recited in claims 36 and 45-49. 
The reference of UniProt discloses a S8 protease with endopeptidase activity that is obtained from a bacterium. The amino acid sequence of UniProt is identical to the amino acid sequence of SEQ ID NO: 5 of this application. See Appendix at pp. 24-25 of the Office action mailed on March 23, 2021.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oestergaard and UniProt to use the S8 protease of UniProt in the animal feed composition of Oestergaard. One would have been motivated to and would have had a reasonable expectation of success to do this because Oestergaard discloses the protease of the animal feed composition includes the characteristics of being a S8 protease with endopeptidase activity that is obtained from a bacterium, and UniProt teaches a S8 protease with endopeptidase activity that is obtained from a bacterium. Therefore, the animal feed of claims 36-50 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Oestergaard (supra) in view of UniProt (supra) as applied to claims 36-50 above, and further in view of Hoff et al. (WO 2016/071302 A1; cited on the IDS filed on January 10, 2020; hereafter “Hoff”). 
The relevant teachings of Oestergaard and UniProt as applied to claims 36-50 are set forth above. 
The combination of Oestergaard and UniProt does not teach or suggest:
 the animal feed comprises a microbe as recited in claim 51; and 
while Oestergaard discloses a solid formulation comprising the protease, the combination of Oestergaard and UniProt does not teach or suggest a granule as recited in claims 52 and 53. 
Regarding claim 51, the reference of Hoff acknowledges enzymes as a component of an animal feed (p. 1, lines 9-10). Hoff teaches the animal feed composition further comprises one or more microbes including Bacillus subtilis (p. 54, lines 1-8). 
Regarding claim 52, Hoff teaches that the enzyme may be formulated as a solid granule (p. 48, lines 20-28). 
Regarding claim 53, Hoff teaches the granule comprises a core particle with one or more coats (p. 49, lines 1-4) and teaches the coating is typically salt and/or wax (p. 48, line 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oestergaard, UniProt, and Hoff for the animal feed to further comprise a microbe and for the protease of the animal feed to be in the form of a granule as taught by Hoff. One would have been motivated to and would have had a reasonable expectation of success to do this because Hoff teaches a microbe including Bacillus subtilis as a component of an animal feed comprising a protease, and Oestergaard discloses a solid formulation of the protease and Hoff teaches that a solid form of a protease in an animal feed may be a granule. Therefore, the animal feed of claims 51-53 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Oestergaard (supra) in view of UniProt (supra) as applied to claims 36-50 above, and further in view of Marcussen (WO 2008/017661 A1; cited on Form PTO-892 mailed on March 23, 2021; hereafter “Marcussen”). 
The relevant teachings of Oestergaard and UniProt as applied to claims 36-50 are set forth above. Regarding claims 30-32, Oestergaard further discloses a solid formulation comprising the protease (p. 18, lines 19-20).
While Oestergaard discloses a solid formulation comprising the protease, the combination of Oestergaard and UniProt does not teach or suggest a granule as recited in claims 52 and 53. 
Regarding claim 52, the reference of Marcussen teaches that it is possible to increase the stability of enzymes in granules (p. 2, lines 17-18) and that the granule is particularly well suited for a feed composition (p. 3, lines 4-6). The reference of Marcussen acknowledges protease as an animal feed enzyme (p. 9, lines 9-10). 
Regarding claim 53, Marcussen teaches the granule comprises a core with one or more coating layers (p. 17, lines 19-29) and teaches the coating can be waxes (p. 18, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oestergaard, UniProt, and Marcussen for the protease of the animal feed to be in the form of a granule as taught by Marcussen. One would have been motivated to and would have had a reasonable expectation of success to do this because Oestergaard discloses a solid formulation and Marcussen teaches a granular form of an enzyme with increased stability that is particularly well-suited for a feed composition. Therefore, the animal feed of claims 52 and 53 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Oestergaard (supra) in view of UniProt (supra) as applied to claims 36-50 above, and further in view of Block et al. (WO 2008/076361 A2; cited on Form PTO-892 mailed on March 23, 2021; hereafter “Block”). 
The relevant teachings of Oestergaard and UniProt as applied to claims 36-50 are set forth above. 
While Oestergaard discloses a liquid formulation comprising the protease (p. 18, lines 15-23), the combination of Oestergaard and UniProt does not teach or suggest 20% to 80% w/w of polyol.
The reference of Block acknowledges enzymes as a component of an animal feed (p. 15, lines 16-19). The reference of Block teaches addition of a polyol to an animal feed (p. 9, lines 27-29), the polyol comprising from 1-20% by weight of a feed concentrate (paragraph bridging pp. 13-14). Block teaches the feed composition may be a liquid supplement (claim 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oestergaard, UniProt, and Block to include 20% polyol in a liquid formulation comprising the protease of UniProt. One would have been motivated to and would have had a reasonable expectation of success to do this because Oestergaard discloses a liquid formulation and Block teaches a liquid animal feed supplement comprising 20% polyol. Therefore, the animal feed of claim 54 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues the combination of Oestergaard and UniProt or the combination of Oestergaard and UniProt further in view of Hoff, Marcussen, or Block fails to teach or suggest an animal feed comprising an S8 protease having at least 95% sequence identity to SEQ ID NO: 5. 
The applicant’s allegation is not found persuasive. For the reasons set forth above, it is the examiner’s position that the claimed animal feed would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.
The applicant further argues that there are more than four million known proteases and the combination of Oestergaard and UniProt does not teach or suggest that the recited protease performs significantly better in vivo. According to the applicant, the application includes in vivo data that demonstrates that the protease of SEQ ID NO: 5 significantly increased the apparent ileal nitrogen digestibility, citing to Examples 8 and 10. According to the applicant, these results are not predicted by the prior art and therefore are surprising and unexpected.
The applicant’s argument is not found persuasive. The applicant’s comparison is not with the closest prior art, which in this case is Oestergaard (see MPEP 716.02(e)). Also, one of ordinary skill in the art would reasonably expect differences between the S8 protease of SEQ ID NO: 5 and any other protease when included in an animal feed (see MPEP 716.02) and although the applicant acknowledges that there are over four million known proteases, the applicant attempts to establish an unexpected result based on a comparison of the protease of SEQ ID NO: 5 with only one other protease out of the greater than four million known proteases. As such, it is the examiner’s position that the applicant has failed to establish the result is unexpected (see MPEP 716.02(b)).  
Even assuming arguendo the applicant had established an unexpected result, the applicant’s result is based on the protease of SEQ ID NO: 5, which is not commensurate in scope with the claimed invention, which recites an S8 protease comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 5. While nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, there is no evidence of record that the applicant’s result would be expected to extend to all S8 proteases comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 5 as recited in the claims.
For these reasons, the applicant’s alleged unexpected result fails to rebut a prima facie case of obviousness. 

Conclusion
Status of the claims:
Claims 36-55 are pending.
Claim 55 is withdrawn from consideration.
Claims 36-54 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656